Citation Nr: 0202446	
Decision Date: 03/15/02    Archive Date: 03/25/02	

DOCKET NO.  00-22 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Waiver of recovery of Chapter 31 educational benefit 
overpayments in the amounts of $1,860.84 and $154.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Associate Counsel
INTRODUCTION

The veteran had active military service from October 1989 to 
April 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from administrative determinations made by 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office Committee on Waivers and Compromises 
(RO), which found that the veteran had been overpaid Chapter 
31 vocational rehabilitation subsistence allowance benefits 
of $1,860.84 (from December 1998 to April 1999) and $154 
(from May 1-9, 1999).  The veteran requested waiver of these 
amounts, the RO denied the veteran's requests, and the 
veteran has appealed to the Board.  The case is now ready for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.

2.  Based upon his application and upon meeting the 
requirements for such benefit, the veteran was provided a 
period of VA vocational rehabilitation undergraduate training 
for which he received payment of education subsistence 
allowance benefits. 

3.  The veteran's education rehabilitation plan was initially 
for English education with the goal of obtaining a teaching 
certificate; in June 1998 his major was changed to social 
science with the continued purpose of obtaining a teaching 
certificate for secondary education.  

4.  During the college semester from December 1998 to April 
1999, the veteran apparently enrolled in and completed 
courses which were not considered by the college to be in 
furtherance of a degree in secondary education but rather 
were consistent with the veteran's change in major course of 
study to an interdisciplinary social science program, and 
since this change had not been previously approved by VA, the 
RO took award action which retroactively made the veteran 
ineligible for receipt of subsistence allowance benefits of 
$1,860.84 from December 1998 to April 1999, and of $154 for 
the period of May 1-9, 1999.  

5.  The veteran continued as a full-time student, all courses 
were successfully completed, the courses completed were 
consistent with the receipt of a Bachelor's degree for which 
the veteran may still be employed as a teacher (which was 
always his principal goal in VA vocational rehabilitation), 
and the veteran successfully graduated, on time, in May 2000, 
and has thereafter remained fully employed.  


CONCLUSION OF LAW

Waiver of recovery of the overpayment of Chapter 31 
vocational rehabilitation training benefits of $1,860.84 and 
$154 is consistent with the principles of equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. 
§§ 1.963, 1.965 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matter:  The Board notes at the outset that, during 
the pendency of this appeal, the Veterans Claims Assistance 
Act (VCAA) of 2000 and regulations implementing that act 
became law.  This liberalizing legislation is applicable to 
the appellant's claim.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  This law essentially eliminated the 
requirement for claimants to submit evidence of a well-
grounded claim, and provided that VA would assist claimants 
in obtaining evidence necessary to substantiate their claims 
and required VA to notify claimants and representative of the 
evidence necessary to substantiate their claims.  In this 
case, the RO fulfilled its duty to assist the veteran as 
required in VCAA and the implementing regulations.  All known 
and available evidence has been collected for review and the 
veteran has not identified any pertinent evidence that has 
not already been collected for review by VA.  Considering 
that the decision in this appeal is a complete grant of the 
benefits sought, the Board will not further address the 
applicability of VCAA to the merits of this case.

Facts:  There is little if any dispute in the factual 
background of this appeal.  Based upon the veteran's 
application and because he apparently met the requirements 
for authorization of such benefit, the veteran was provided 
VA Chapter 31 educational benefits including his pursuit of 
an undergraduate Bachelor's degree.  The evidence on file 
shows that the veteran successfully completed the 
requirements for such four-year degree at the University of 
South Florida, Lakeland Campus, in May 2000.  He apparently 
attended this college from the fall of 1966 through his 
graduation in May 2000.  

The veteran apparently at one point had an established goal 
of obtaining an Associate of Arts (two years) Degree in 
English Education.  In April 1998, the veteran sent a letter 
to his case manager expressing a desire to change his 
educational program to one of history/science education.  In 
June 1998, the veteran wrote requesting that his elementary 
education major be changed to a social science education 
major as his income potential would be better for secondary 
education.  In July 1998, the veteran's case manager reported 
the change in the veteran's rehabilitation goal from 
elementary education to secondary education.  In August 1998, 
the veteran's individual written rehabilitation plan was 
revised to reflect this change in major course of study and 
the veteran was forwarded a copy of the changes. 

Also in August 1998, the RO took award action to authorize 
the continued entitlement and payment of Chapter 31 education 
benefits based on the veteran's continued pursuit of a 
college degree.  The veteran was advised to notify VA if any 
action had been taken based upon incorrect information.  In 
December 1998, the veteran was notified that his VA 
rehabilitation counselor had been altered to another 
individual.  In March 1999, it was learned that the 
university would be reporting that the veteran was enrolled 
with a different major course of study than previously 
established; a program referred to as an interdisciplinary 
social science program.  Classes he was currently enrolled in 
between January and April/May 1999 would not be applicable to 
a secondary education program.  The RO thereafter took award 
action to retroactively terminate Chapter 31 benefits 
effective December 12, 1998, through May 9, 1999, (reflecting 
two separate overpayments of $1,860.84 and $154) based upon 
the veteran changing his major course of study and taking 
courses inconsistent with his former major course of study 
without first getting approval of VA.  The veteran requested 
waiver of these overpayments and the RO has denied the 
request.  

In his February 2000 notice of disagreement, the veteran 
wrote that he acknowledged he had changed his college major 
without prior VA approval but also wrote that his VA 
counselor at the time said that he would be able to change 
his major to be compliant with VA regulations.  He indicated 
that, for the school term in question, to continue taking 
classes within his previous major, he would have had to 
commute from his home in Lakeland to a more distant Tampa 
campus which he could not afford.  He had been attending 
college at the Lakeland Campus and could continue his full-
time schooling there without commuting with an alteration of 
his major, so he chose this course of action.  

Importantly, the veteran wrote that his change in major in no 
way impeded completion of his overall goal in obtaining a 
Bachelor's degree which would enable him to teach school.  
Prior to doing so, he spoke with local county school board 
personnel and was assured that the major that he was going to 
pursue would be acceptable to teach in that county.  He wrote 
that his VA counselor had assured him that it would not be a 
problem to change his major because he was not changing his 
goal (and, in fact, she did formally change his plan to this 
new major in May 1999).  

He wrote that this new plan replaced his "old, confusing 
rehabilitation plan that had handwritten changes on it 
without me being present."  He said that when he initially 
asked to change his plan he was told that he would have a 
meeting with a counselor and the supervisor but that this 
never happened and that instead of having a clear plan that 
was mutually prepared by he and VA personnel, he received a 
plan that was prepared by another person without his input.  
He had not been able to speak with the people doing the 
alteration to his plan.  
The veteran confirmed this information in sworn testimony at 
a personal hearing before the undersigned in November 2001.  
He again pointed out that he had, during the period in 
question, been continuously enrolled at the University of 
South Florida.  He said that his goal had always been to 
become employed as a teacher in the State of Florida and that 
his alteration in major course of study did not alter that 
plan.  He testified that if he had not changed his major to 
continue full-time school at the Lakeland Campus, and if he 
chose not to commute to a more distant Tampa campus, he would 
have had to sit out the entire term.  He testified that, 
although the courses he took had not been authorized by VA, 
they counted toward his degree.  Finally, the veteran 
indicated that he did not feel he had been unfairly or 
unjustly enriched and that the actions he took were not 
calculated to cheat VA.  

Law and Regulation:  The rules regarding the award of 
subsistence allowances for participation in VA vocational 
rehabilitation for training of veterans with 
service-connected disabilities are contained in 38 U.S.C.A. 
§ 3108 (West 1991).  With certain exceptions, a veteran is 
paid a subsistence allowance in accordance with this section 
during periods approved by VA of the veteran's participation 
under chapter 31 in a rehabilitation program.  Id.  Payment 
of educational assistance or subsistence allowances are made 
to eligible veterans pursuing a program of education or 
training.  Such payments are only paid during periods of the 
veteran's enrollment in and satisfactory pursuit of such 
program.  38 U.S.C.A. § 3680 (West 1991).  Monthly 
subsistence allowance rates are specified by regulation.  
38 C.F.R. § 21.260 (2001).  

Because it has been determined by the RO that there was no 
willful intention on the part of the veteran to commit fraud, 
misrepresent the material fact, or exercise bad faith in the 
creation of the overpayment (a conclusion with which the 
Board concurs), it must then be determined whether the 
evidence establishes that recovery of the indebtedness would 
be against equity and good conscience, in which case recovery 
of that overpayment may be waived.  38 U.S.C.A. § 5302; 
38 C.F.R. §§ 1.963, 1.965.

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either the 
veteran or the Government.  The phrase equity and good 
conscience means arriving at a fair decision between the 
obligor and the Government and, in making this determination, 
consideration will be given to the following elements, which 
are not intended to be all-inclusive:  (1)  The fault of the 
debtor, (2) balancing of fault between the veteran and VA, 
(3) undue hardship of collection on the debtor, (4) a defeat 
of the purpose of any existing benefit(s), (5) the unjust 
enrichment of the appellant, and (6) whether the appellant 
changed positions to his detriment in reliance upon a granted 
VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

"The fault of the debtor" is defined to be where action or 
inaction of the debtor contributes to creation of the debt.  
38 C.F.R. § 1.965(a)(1).  So defined, the concept of fault 
does not mean bad faith or fraud and does not contemplate any 
act of moral turpitude or wrongdoing.  Simply stated, any 
action or inaction of the debtor which contributes to 
creation of the debt constitutes fault.  

Analysis:  In this case, the RO determined that the veteran 
was at fault in the creation of the overpayment through his 
failure to obtain prior approval to change a major course of 
study and, apparently, by taking college classes which were 
not technically in furtherance of the major course of study 
as contained in the applicable rehabilitation plan which was 
in effect at the time the veteran unilaterally changed his 
major course of study.  Once the veteran's actions were 
discovered, the RO took award action to retroactively 
terminate payment of vocational rehabilitation subsistence 
funds during the period of the time in question (totaling 
$1,860.84) and subsequently took award action to include 
retroactive termination of these benefits for the first nine 
days of May 1999 ($154).  While the Board agrees that the 
veteran is shown to have made alterations in his education 
plan without prior VA approval, a fact which he does not 
dispute, the Board finds that under all the circumstances 
presented in this case, it would be in violation of the 
principles of equity and good conscience to enforce the 
technical overpayment created in this case. 

The evidence on file shows that the veteran applied for, was 
approved, and diligently pursued a course of VA vocational 
rehabilitation, and successfully completed the requirements 
for an undergraduate Bachelor's degree which enables him to 
teach school in Florida, the veteran's stated goal at all 
times during his period of rehabilitation.  The veteran has 
consistently indicated that his alteration in major from 
"secondary education" to "interdisciplinary social 
sciences" (with a concentration in history and psychology) 
did not interfere with his stated goal of becoming qualified 
to teach school in Florida, and no evidence on file or 
developed by the RO disputes or contradicts the veteran's 
assertion.  The evidence on file shows that the veteran 
pursued a college education and completed that goal in a 
timely and satisfactory manner.  

While it is certainly clear that VA must and should exercise 
reasonable and rational control of individuals approved for 
courses in vocational rehabilitation and while qualifying 
applicants should not be allowed, without supervision and 
guidance, to simply change courses of study or training at 
their own whim at public expense, this does not appear to be 
the situation in this specific case.  The Board has reviewed 
the veteran's actual transcript of course studies completed 
for a Bachelor's degree at the University of South Florida 
and can find little distinction between courses enumerated as 
completed during the spring 1999 term and other courses 
otherwise completed during the remainder of the veteran's 
training.  The veteran's stated purpose for altering his 
major course of study and taking courses at his local campus 
in a desire to continue uninterrupted his college training is 
reasonable under all the circumstances.  The Board also finds 
the veteran's testimony that he reported that he verbally 
discussed this matter with his VA counselor and had been 
assured that changing his major would not be a problem to be 
credible. 

The vocational rehabilitation subsistence payments in 
question in this case were made to the veteran during a 
period when he was actually attending and satisfactorily 
completing college courses which were apparently all 
applicable to a Bachelor's degree in furtherance of the 
veteran's consistently stated goal of teaching, and there is 
no evidence on file to the contrary.  In this regard, the 
Board finds that the veteran was not unfairly or unjustly 
enriched for it appears that, had the veteran actually 
obtained prior authorization or preapproval for a change in 
major, prior to taking these actions unilaterally, he would 
almost certainly have been approved for such change and all 
subsistence funds paid therefor would have been entirely 
justified.  It appears that, following the period of this 
overpayment, the veteran's rehabilitation plan was amended to 
permit him to do what he accomplished without VA approval, 
and he successfully completed his Bachelor's degree 
requirements and obtained an ability to teach.

While the veteran is shown to be technically at fault in the 
creation of this overpayment, under the circumstances, the 
Board finds such fault to be minimal.  It does not appear 
that VA was in any way at fault in the creation of this 
overpayment, although the veteran's statements and testimony 
make it clear that there was a significant degree of 
confusion on the veteran's part in his current rehabilitation 
plan, with changes in VA counselors, and with perhaps a lapse 
in effective VA supervision.  While the veteran has not 
argued the issue of undue hardship of collection, and while 
he did not submit a recent financial status report, the May 
1998 financial status report on file only shows a $33 monthly 
balance after payment of all outstanding obligations, and the 
veteran testified that his current earnings included 40 hours 
of work at $10.77 per hour.  This evidence does tend to show 
recovery of the indebtedness would, to some extent, create an 
undue hardship for the veteran.  The remaining factors for 
consideration in an equity and good conscience determination 
are not relevant to the current appeal. 

The Board finds, in the words of the governing regulation, 
that the facts and circumstances of this particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  Recovery of the 
overpayment in this case would not seem to be either fair or 
equitable.  Considering that the veteran continued with 
uninterrupted, full-time schooling, in furtherance of his 
goal of a Bachelor's degree which would enable him to teach, 
the technical violation of a failure to obtain prior approval 
should not be held against him in this particular case.  


ORDER

Waiver of recovery of the veteran's overpayment of Chapter 31 
vocational rehabilitation education benefits in the amount of 
$2,014.84 (representing two overpayments of $1,860.84 and 
$154) is granted.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

